Citation Nr: 1717711	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  11-01 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a left ankle disability. 

2. Entitlement to service connection for a right ankle disability. 

3. Entitlement to service connection for dynamic toe contracture of the left foot. 

4. Entitlement to service connection for dynamic toe contracture of the right foot. 

5. Entitlement to service connection for a right thumb disability. 

6. Entitlement to service connection for colitis. 


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to August 2009.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 RO decision that in pertinent part, denied service connection for bilateral ankle disabilities, irritable bowel syndrome (IBS), colitis, a right thumb disability, and dynamic toe contracture of both feet.

The Veteran's claim of service connection for IBS was granted in an August 2015 rating decision. This issue is not before the Board as the Veteran did not appeal the rating or effective date assigned in this decision. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must separately appeal for a higher rating and earlier effective date since these are "downstream" issues from his initial claim for service connection).

There are other issues that are not before the Board. The Veteran filed a notice of disagreement with regard to the issues of entitlement to a higher evaluation for low back strain and service connection for bilateral knee disabilities. However, he did not submit a substantive appeal for these issues following the issuance of the October 2010 statement of the case. Instead, he limited his appeal to the issues listed on the title page. Therefore, the issues of entitlement to a higher rating for a back disability and service connection for bilateral knee disabilities are no longer in appellate status.

In February 2016, the Board remanded this case to the Agency of Original Jurisdiction (AOJ) for additional development, and the case was subsequently returned to the Board.

The issues of entitlement to service connection for bilateral ankle disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran's established service-connected disabilities include bilateral metatarsalgia, bilateral pes planus, right hand arthrosis, and IBS.

2. The most probative (competent and credible) evidence shows that the claimed 2nd toe condition is not manifested by symptomatology that is separate and distinct from the already service-connected metatarsalgia and pes planus.

3. The most probative (competent and credible) evidence does not show that the Veteran has a current right thumb disability that is related to service.

5. The most probative (competent and credible) evidence does not show that the Veteran has current colitis that is related to service.

CONCLUSIONS OF LAW

1. Dynamic toe contracture of the bilateral feet was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2. A right thumb disability was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3. Colitis was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist a claimant with his claim. VA's duty to notify was satisfied by letters dated in July and August 2009. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claims, which is obtainable, and therefore appellate review may proceed without prejudicing him. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Bernard v. Brown, 4 Vet. App. 384 (1993). The Veteran has submitted written statements in support of his claims. VA has obtained service treatment records (STRs), VA and private medical records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, and obtained a medical opinion as to the etiology of the claimed disabilities. All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

The Board further finds that the RO has substantially complied with its February 2016 remand orders. In this regard, the Board directed that the Agency of Original Jurisdiction (AOJ) arrange for VA medical examinations and opinions, and attempt to obtain additional VA and private medical records, and this was done. Therefore, the Board finds that no further development is necessary in this regard. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board finds that the June 2016 VA examinations are adequate and probative for VA purposes because the examiner relied on sufficient facts and data, considered the Veteran's reported, provided a rationale for the opinions rendered, and there is no reason to believe that the examiner did not reliably apply scientific principles to the facts and data. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time.


Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2016). Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d). 

A Veteran is presumed in sound condition when examined and accepted for service, except for defects or disorders noted at entrance to service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304(b).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury. See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The nexus element may be fulfilled by (1) a nexus opinion or (2) competent and credible evidence showing that the veteran has experienced frequent and persistent symptoms of the disease since service. 38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. §§ 3.303(a), (d); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).   

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, the tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability. 38 C.F.R. § 3.310 (a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such diseases during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Dynamic Toe Contracture of the Bilateral Feet

A review of the evidence reflects that during the pendency of the appeal, the Veteran was diagnosed with a bilateral toe disability.  Consequently, the determinative issue is whether or not this disability is attributable to his military service.

The Veteran is already service-connected for bilateral metatarsalgia and bilateral pes planus; however, the Veteran has asserted that he has a separate toe disability. The Board previously remanded this claim for a VA examination to ascertain the nature and etiology of any dynamic toe contracture of the feet.

Governing law and regulation provide that the evaluation of the same manifestation under different diagnoses, known as pyramiding, is to be avoided. See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 C.F.R. § 4.14. In Esteban, the Court found that when a Veteran has separate and distinct manifestations from the same injury he should be compensated under different Diagnostic Codes.

Service treatment records show that the Veteran complained of foot problems in December 1993 and was diagnosed with right metatarsalgia and left plantar wart. An X-ray study of the right foot was within normal limits. In July 2008 the Veteran complained of pain in his feet. He said the pain was mainly in the left foot, with discomfort in two of his toes and foot swelling. He reported that he ran 30 miles each week. On examination, there was tenderness on palpation of the 2nd and 3rd metatarsophalangeal joint bilaterally. The diagnostic assessment was joint pain in the toes; the differential diagnosis included stress fracture, neuroma, AVN, and metatarsalgia from flat feet.

"Metatarsalgia" is defined as pain and tenderness in the metatarsal region.  See Dorland's Illustrated Medical Dictionary, 32nd ed., 2012, at 1145).

On VA examination in August 2009, the Veteran reported that he was diagnosed with bilateral metatarsalgia. He reported pain in the balls of the feet which occurred once daily and lasted for hours. The pain was exacerbated by running, and he treated it by taping his toes. He also reported being diagnosed with bilateral dynamic toe contracture, treated, resolved and prevented with taping. The condition existed for 2 months and was not due to injury or trauma. The condition did not cause pain. An examination of the feet revealed no edema, disturbed circulation, weakness, atrophy of the musculature, tenderness, heat, redness or signs of deformity. There was active motion of the metatarsophalangeal (MTP) joint of the great toes bilaterally. The plantar metatarsal phalangeal heads were tender on both feet with a negative squeeze test. Weight-bearing and non-weight bearing alignment of the Achilles tendon was normal, bilaterally. There was pes planus. There was no pes cavus, hammer toes, Morton's metatarsalgia, hallux valgus or hallux rigidus bilaterally. There was no functional limitation of standing and walking. He did not require the use of corrective shoe wear. The right and left foot (non-weight bearing) X-ray findings were within normal limits. The weight-bearing X-ray findings of the right and left foot were pes planus and otherwise within normal limits. For the claimed condition of bilateral foot condition, the diagnosis was pes planus with bilateral metatarsalgia. The subjective factors were pain on the balls of the feet. The objective factors were tenderness over the volar MTP joints of both feet and pes planus on exam and X-ray. For the claimed toe condition, there was no diagnosis because the condition had resolved. 

Private medical records from Ambulatory Foot and Ankle center dated from July 2009 to November 2009 reflect that the Veteran presented with resolving capsulitis-like complaints on his left and right foot. He denied history of injury. He enjoyed running and was training for a marathon. In November 2009, an examination showed 2nd digit hammertoe with contracture at the second metatarsal phalangeal joint, and pain to palpation 2nd sub-metatarsal bilateral feet. He was diagnosed with 2nd digit hammertoe of the left foot and sub-metatarsal 2 capsulitis, and overuse syndrome of the medial tendons at the left tarsal tunnel. 

Post-service medical records from a Naval Medical Center dated in February 2010 reflect treatment for metatarsalgia and joint instability of the ankle/foot (2nd MTPJ bilateral). The Veteran reported pain in both 2nd toe joints for the past 8 months; ran a lot and was a self-professed amateur runner. He related that he ran 5 miles daily on average and developed pain along his 2nd toe joints; toes were contracting and moving over toward great toes. On examination, he had talipes equinus of both feet, and tenderness of both feet. The 2nd toe stability was abnormal, dorsal drawer was positive with 2nd MTPJ left greater than right, and medial deviation of the bilateral 2nd digits. The diagnoses were metatarsalgia and joint instability of the ankle/foot: 2nd MTPJ bilaterally.

An April 2010 treatment note reflects that an MRI was negative for plantar plate pathology or neuroma; there was inflammation of the joint capsule plantarly with increased joint fluid left greater than right. There was inflammation of the left foot and plantar capsule to 2nd MTPJ was thinned. The diagnoses were metatarsalgia and capsulitis. Medical records from LAFB reflect that in June 2010, the Veteran's problem list included joint instability of the ankle/foot, capsulitis, metatarsalgia, toe pain, and foot pain. He complained of pain in the left and right 2nd toe joints. The diagnosis was metatarsalgia and capsulitis.

In his August 2010 notice of disagreement, the Veteran stated that his "dynamic toe contractures" were not hallux valgus or hallux rigidus, and might be a form of hammer toe although both his doctors called them contracted toes where the second toe on each foot did not lie flat without conscious pressure or by manipulation (tape). He asserted that during his X-ray studies the toes were probably pressed flat and did not show their natural contracted state. He said his podiatrists told him that these contracted toes did not carry their share of the load on the foot and further exacerbated the pain associated with bilateral metatarsalgia. He stated that the foot pain which he experienced the prior summer and thought had resolved (by taping his toes) prior to his VA examination had reoccurred in September and worsened shortly afterward. He received a cortisone injection in his left foot which provided brief relief of his pain. He had a magnetic resonance imaging (MRI) scan which showed inflammation and fluids around the metatarsal heads of his second toes and a thinning of the ligament. He then received physical therapy. He stated that his foot pain continued and was present when walking and was more severe when running. He said his foot pain had severely limited his ability to run.

Private medical records from Denbigh Physical Therapy dated from 2010 to 2015 reflect treatment for pain over the 2nd metatarsal joints on both of his feet. In April 2010, it was noted that he was fairly new to the sport of running and had not run for such long distances until the last two years. On examination, he had decreased ankle range of motion, and pain over the metatarsal heads. He had "marcher's toe" with longer 2nd digit on each foot than the 1st digit, and the second was flexed at the first digit. In May 2010, the therapist indicated that he had hyperextended metatarsal heads which made them vulnerable to injury during repeated striking activities such as running. The physical therapist performed mobilization of this area but opined that this may be a chronic defect that will not change, and discussed options such as changing or modifying activities to better tolerate exercise. The assessment was difficulty running more than 3-4 miles at a time due to left second toe metatarsalgia. 

In November 2010, it was noted that the Veteran had been an avid runner for the past two years, but when he began to run longer distances he began to have second digit capsulitis. The pain usually began when he had been running four to five miles and increased the longer he ran. He described the pain as a burning sensation and he found it difficult to run like he would like to due to continued pain symptoms. It was noted that the Veteran was treated previously for this same problem in April 2010. On examination, ankle dorsiflexion was reduced. The intrinsic muscles of his feet were mildly weak, and he had tenderness to palpation over the metatarsal heads, especially over the 2nd digit which appeared to be a marcher's toe, with the 2nd digit of both feet longer than the first one, which may be contributing to his pain. The assessment was 18-month history of second digit capsulitis in his feet, left greater than right, that began in earnest when he began running more than 4 to 5 miles at a time. He experienced burning pain in the second metatarsal head after running for more than 4 miles. This pain increased to the point where it was nearly impossible for him to finish his races or run. He was not able to tolerate running at this point because of pain symptoms in his second digit and had been only participating in actual runs instead of his usual activities which include training by running throughout the month. 

In January 2011 the Veteran said the pain occurred when he had been running for more than 7 miles. The physical therapist noted that he had some tendency toward a hyperextended 2nd digit which was likely the cause of the current difficulty. The physical therapist indicated that he had some improvement in his range of motion and decreasing pain in the 2nd digits of his feet. Currently his feet did not hurt during normal ambulation and with short runs. He had continued pain which he described as a "burning" sensation over the 2nd metatarsal head of each foot that began around mile 7 of his runs and kept him from being able to continue running. Subsequent physical therapy notes are negative for treatment of foot pain, but relate to other parts of the body.

Medical records from an Air Force medical clinic reflect that in May 2011, the Veteran complained of intermittent foot pain in both pain since running. It was noted that he had metatarsalgia.

In a June 2011 substantive appeal, the Veteran reiterated his contentions. He asserted that his 2nd toe on each foot was contracted and did not carry its share of the load on each foot. He asserted that the combination of metatarsalgia and toe contractures led to a thinning of the ligaments around the metatarsals and he used custom orthopedic inserts and toe straps (hammer toe straighteners) to force the toes to lie flat, and experienced some relief by wearing the straps. He asserted that even with physical therapy his toes would remain contracted and exacerbate his metatarsalgia. 

On VA foot examination in June 2016, the examiner diagnosed bilateral plantar second digit metatarsalgia (claimed as bilateral dynamic toe contracture); the Veteran confirmed the claimed condition was a bilateral 2nd toe plantar condition. The Veteran reported that in 2009 he stopped taking Mobic for a procedure and noticed that his bilateral feet hurt more. He changed to Celebrex without pain relief, and went back to Mobic with better relief. He reported that in service he was prescribed custom orthotics that helped. He reported that he had not seen podiatry since separation but had asked for a referral from his primary care provider. He used store-bought inserts, and said custom inserts and fittings from a running shoe store helped. He reported that at about mile 13 of a 26-mile marathon he began to have searing hot spots on his plantar feet at the base of the 2nd toe causing him to walk for the remainder of the race. He reported pain striking the plantar 2nd toe while running. He was noted to be an avid runner. On foot examination he had a normal arch, tenderness to deep palpation at the 2nd metatarsal base (plantar/bilateral) and an otherwise normal foot examination. His shoes were inspected, and the wear was on the lateral heel pad left greater than right, and he had no inserts in his work shoes. A standing bilateral X-ray study was normal.

The examiner stated that there was no functional limitation due to bilateral plantar 2nd digit metatarsalgia, and the condition was less likely as not incurred in or caused by military service. The examiner opined that the condition was less likely as not the same as or a continuation of metatarsalgia diagnosed in 1993 that resolved. The claims file was reviewed extensively. The enlistment examination was silent for foot conditions. A 1993 service treatment record showed shows metatarsalgia was related to boots and treated with a shoe profile and limited duty for 60 days. The subsequent majority of entries were silent for chronic or recurrent complaints. A post-deployment examination in 2008 was silent for foot complaints. The examiner stated that the claims file was silent for a diagnosis of metatarsalgia within one year of separation from service. The Veteran reported that at age 44 he began to run distance for sport and fitness, then over time both feet began to hurt at the base of the second toe, on the sole of the foot. The location of reported pain was similar in character to that noted in the 1993 service treatment record; however, based on the timeline there is no medical nexus. The examiner opined that the current subjective bilateral foot pain is most likely due to the microtrauma that results from long distance running or run/walking within the past weeks to months and less likely as not a continuation of condition noted on active duty over 20 years ago. Toe contractures were not diagnosed.

The Board notes that despite the examiner's medical opinion with regard to metatarsalgia, the Veteran is already service-connected for this disability. Moreover, despite the Veteran's assertions of toe contracture, the weight of the competent and credible evidence, including X-ray studies, demonstrates that his primary symptomatology is metatarsalgia. Recent medical evidence does not demonstrate current contracture of the 2nd toes. There is no medical evidence linking the claimed toe condition to service or demonstrating manifestations that are separate and distinct from the already service-connected metatarsalgia and pes planus. As the claimed 2nd toe condition does not manifest itself in symptomatology separate and distinct from the already service-connected metatarsalgia itself, a separate grant of service connection for such metatarsal pain is not appropriate here. See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 C.F.R. § 4.14 (2016).

Right Thumb Disability  

The Veteran contends that he has a current right thumb disability that was incurred in service.

Service treatment records show that in April 1996, the Veteran complained of right thumb pain due to a January 1996 injury while playing basketball. He reportedly reinjured it 2 weeks ago. He stated that he jammed his thumb in January 1996 but the pain persisted (waxing and waning). He reported pain with extension. On examination, there was full range of motion of the bilateral thumbs. The diagnostic assessment was right thumb sprain Grade I. An April 1996 X-ray study showed no fracture or dislocation.

In July 1997, the Veteran complained of right thumb pain for 1.5 months. He reported right thumb pain with hyperextension and repetitive lifting. On examination, there was normal range of motion of the right thumb and neurovascularly intact with tenderness at the base of the 1st metacarpal area and [illegible] of thumb. The diagnostic assessment was thumb sprain; a splint was prescribed.

A report of a June 2006 post-deployment examination reflects that the Veteran reported that he sustained a hyperextension injury to the right thumb. On examination, he had a tender and weak extensor of the right thumb and normal grip. He was referred for physical therapy of his fingers.

In June 2007, the Veteran complained of right hand pain at the base of the thumb, as well as hand stiffness. The diagnosis was tenosynovitis.

On VA right thumb examination in August 2009, the Veteran reported that he was diagnosed with a right thumb sprain, and said the condition existed since February 2005. The condition was reportedly due to injury which occurred when his thumb was hyperextended. He reported pain in the right thumb which occurred 0.2 times per month and each time lasted for 2 hours. The pain was localized. He was not receiving any treatment for his condition. He could tie shoelaces, fasten buttons and pick up a piece of paper and tear it without difficulty. On examination of hand dexterity, the thumb opposed each of the fingers with no gap. Right hand strength was within normal limits and his hand strength was also within normal limits, and there was no thumb ankylosis. The right hand X-ray findings were within normal limits. The examiner stated that with regard to the Veteran's claimed condition of a right thumb condition (claimed as sprained, hyperextended, and limited range of motion), there was no diagnosis because the condition had resolved. 

In an August 2009 notice of disagreement, the Veteran stated that his right thumb was hyper-extended or sprained during service in Afghanistan where he was training and mentoring. He subsequently received physical therapy for his thumb and believed the issue was resolved. He subsequently experienced periodic pain in his hand and noticed a decrease in dexterity, range of motion, and grip strength. He reported current decreased range of motion and decreased grip strength in his right hand.

On VA examination of the hands in March 2011, the Veteran reported the following bilateral symptoms: pain specifically to the thumb joints, decreased strength specifically to the whole hand, decreased dexterity specifically to the whole hand, and stiffness. The right hand examination revealed a decrease in strength in regards to pulling, pushing and twisting. An examination of the bilateral thumbs revealed no ankylosis. On examination of right hand dexterity with the thumb attempting to oppose the fingers, there was no gap between the thumb pad and the right index fingertip. There was no objective evidence of thumb pain on this attempt. A March 2011 X-ray study of the right and left hands was negative. There was no evidence for fracture or other significant bone or soft tissue abnormality. The examiner initially diagnosed early osteoarthritis of the bilateral hands (despite the negative X-ray study). Subsequently the examiner indicated that the diagnosis of arthritis could not be confirmed in light of the X-ray findings. The examiner observed that radiographic findings may be normal in the early stages of the disease, because cartilage is not directly visualized, and eventually, cartilage loss manifested as joint-space narrowing. The diagnosis was bilateral hand arthrosis. 

In a June 2011 substantive appeal, the Veteran reiterated his contentions, and said he still had periodic pain in his thumb. He asserted that the VA examiner did not conduct an objective strength test to determine whether right hand grip strength was within normal range, but instead used another test which the Veteran felt did not reasonably assess his grip strength. He said his intermittent thumb pain might at some point lead to functional impairment.

Private medical records dated in 2013 reflect treatment for bilateral hand pain, and pain in the right thumb which was aggravated during a recent move.

On VA examination in June 2016, the examiner diagnosed acute hyperextension injury, right thumb, diagnosed in 1987-2009. The Veteran reported that in service he hyperextended his right thumb opening a heavy door. He reported that the injury healed. Now, he was unsure if occasional shooting pains from right wrist to thumb were related to the injury. He reported that in 2013 he attended occupational therapy for right and left hand pain and tingling. He thought his right thumb might be "weaker at times" than his left. He was left handed. He reports that a cyst formed (noted on examination) on the right wrist, and he was unsure if it was related to the sprain injury in service. On examination, there was no thenar atrophy, no hypermobility noted, and there was normal thumb to all fingers pincher grip. The examiner opined that the cyst of the right wrist at the distal radius was most likely unrelated to thumb hyperextension injury based on its location. On examination, range of motion of the right hand was all normal. There was no evidence of pain with use of the hand, and no tenderness to palpation. Hand grip was 5/5 (normal strength) in the right hand. There was no muscle atrophy and no ankylosis. There was no thenar atrophy, no hypermobility noted, normal thumb to all finger pincher grip. No other right thumb conditions were documented or found.
 
The examiner diagnosed acute right thumb sprain (claimed as right thumb disorder), diagnosed on active duty, and resolved without residuals. There was no current diagnosis and no limitation, and it was not due to service. The examiner opined that current subjective right thumb occasional pains were most likely part and parcel of his active lifestyle and less likely as not a residual of injury to right thumb that resolved over 10 years ago. There was no nexus. There was no deformity, malalignment, drainage, tenderness, edema, redness, heat, spasms, painful motion, abnormal movement, guarding of movement, fatigue, lack of endurance, weakness, atrophy, incoordination, instability, or pertinent abnormal weight bearing, except as noted. 

The Veteran has an established right hand disability of arthrosis, manifested by right hand pain.

There is no medical evidence showing a current right thumb disability with manifestations that are separate and distinct from the already service-connected right hand arthrosis. A separate grant of service connection is not appropriate here. See Esteban, supra; 38 C.F.R. § 4.14 (2016).

The weight of the competent and credible evidence does not demonstrate that the Veteran has a current right thumb disability that is related to service or a service-connected disability.

To the extent that the Veteran has expressed his opinion that he has a separate right thumb disability which is related to service or a service-connected disability, this is a lay assertion as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses. Jandreau, supra. The statements of the Veteran as to the nature and etiology of his claimed condition are therefore not competent.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a right thumb disability, and the claim must be denied. The benefit of the doubt doctrine is therefore not for application. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Alemany, supra.

Colitis

The Veteran initially filed a claim of service connection for IBS and colitis. Service connection has since been established for IBS.

Service treatment records show that a December 2008 upper gastrointestinal study was normal. In June 2009, the Veteran was seen for complaints of alternating diarrhea and constipation which started one month ago. The diagnosis was diarrhea and constipation. The differential diagnosis included microscopic colitis, infectious etiology (giardia), did not seem to be post-viral IBS, atypical IBD, medication colitis (Mobic). A colonoscopy was performed in July 2009 and showed internal hemorrhoids. The ileocecal valve (ICV) contained a stenosis. The pathology report showed non-specific lamina propria fibrosis. A July 2009 treatment note reflects that the Veteran reported that his symptoms had completely resolved at the time of the colonoscopy. The examiner noted that an endoscopy showed an unremarkable colon from rectum to cecum but an unexpected finding of a stenosed ICV. The Veteran reported that he previously took Mobic for minor aches and pains. He currently reported a "bubbly guts" sensation, as well as intermittent diarrhea but much less than before. The diagnostic assessment was generalized mild abdominal pain with stenosed ICV valve shown on colonoscopy.  A July 2009 computed tomography (CT) scan of the abdomen showed no evidence of small bowel or terminal ileum strictures/stenosis or mass. In August 2009, the examiner indicated that the Veteran's CT enterography was normal. The Veteran reported that he had bloating like a minor periumbilical abdominal pain sensation. The diagnostic assessment was abdominal pain, intermittent and minor. The differential diagnosis still included medication side effects of ulceration to ICV/stenosis versus limited Crohn's of ICV, versus IBS, versus ischemia. Watchful waiting was planned. The Veteran was advised not to take Mobic if possible.

On VA examination in August 2009, the Veteran reported being diagnosed with IBS with a nondiagnostic colonoscope and upper GI. The condition had existed for 6 months. The condition did not affect general body health or body weight. For his intestinal condition, he had alternating diarrhea and constipation. He had no nausea and vomiting, chronic constipation and diarrhea. He reported abdominal pain located in the mid-belly. It occurred less than one-third of the year. The abdominal pain had the characteristic of cramps. The symptoms described occur intermittently, as often as every 5-6 weeks, with each occurrence lasting 10 hours. The number of attacks within the past year was 5. The ability to perform daily functions during flare-ups was unaffected except need to be close to bathroom. The treatment was antidiarrheal medication. The Veteran's history for colitis was the same as for IBS. A rectal examination was normal. The examiner stated that for the claimed condition of colitis, there was no diagnosis because there was no pathology to render a diagnosis. The intestine condition did not cause significant anemia and there were no findings of malnutrition. The CBC test was within normal limits.  

In an August 2009 notice of disagreement, the Veteran stated that he claimed IBS, gastrointestinal episodes, and colitis. He asserted that the rating decision incorrectly stated that a CT of his abdomen revealed no stenosis, which contradicted the counsel of the doctor who performed the CT scan. He continued to routinely take Tums or Rolaids to control heartburn/reflux and experienced nearly daily discomfort bloating and gas pains comparable to IBS that he tried to live with since the doctor ruled out IBS. Because these symptoms persisted he intended to be reevaluated for IBS.

In a June 2011 substantive appeal, the Veteran reiterated his contentions. He said that his doctor told him IBS was not ruled out and that he met the criteria for IBS. He asserted that his IBS (gastrointestinal episodes) and colitis met the requirements for presumptive service connection based on the fact that the onset of initial symptoms in 2005 occurred shortly after his return from a deployment to Iraq where he was exposed to fumes and smoke.

Service connection was subsequently established for IBS, rated under a Diagnostic Code pertaining to irritable colon syndrome (spastic colitis, mucous colitis, etc.)
 
On VA examination in June 2016, the examiner diagnosed IBS. The Veteran reported that since his last VA examination he was under the care of his primary care provider for service-connected IBS. He reported that from 2010 to 2014 he took a proton pump inhibitory (Nexium) for IBS that was not helpful, and he stopped taking the medication. He currently took Nexium to prevent heartburn. He reported that in about 2014, two years ago, he spoke with his general practitioner at Langley AFB about IBS, and was prescribed Bentyl to take as needed. He reported that about one year ago he started taking Bentyl every day, usually twice a day, sometimes up to 4 times a day for service-connected IBS. He reported that since his gastrointestinal evaluation in 2009 when colitis was ruled out by colonoscopy, an IBS diagnosis was made, and he had not been referred back to GI for uncontrolled GI symptoms. He did not take anti-diarrhea medication over the counter (such as Imodium) for service-connected IBS unless he was running in a marathon (over two hours running) to prevent diarrhea while running the race. He reported feeling embarrassed at work due to rumbling bowel sounds he related to IBS. He denied incontinence due to service-connected IBS. He reported about 3-5 bowel movements a day usually formed to loose, no bleeding, rare constipation. The VA examiner diagnosed service-connected IBS (claimed as colitis), improved on medication. No functional limitation. No objective residuals. The examiner noted that a colonoscopy in 2009 was essentially normal, and fecal studies for ova/ parasites/ h. Pylori/ heme/ c. Diff in 2009 and 2011 were negative. The examiner stated that sufficient testing was available in the record to provide the requested opinion. The electronic claims file, VBMS, post-service medical records and Virtual VA were reviewed extensively. The Veteran had time to provide his own account and historical record of symptoms, claimed conditions and current limitation. His lay statements were considered. He was noted to be competent to attest to factual matter of which he had first-hand knowledge. The examiner stated that colitis was ruled out by gastroenterology, after which the current service-connected diagnosis of exclusion IBS was assigned in 2011 and was clinically accurate at this time based on Veteran's reported subjective history. 

As the weight of the competent and credible evidence shows that the Veteran does not have current colitis, service connection is not warranted for this disability. There is no medical evidence in the file that the Veteran currently has colitis.

The Board notes that a service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Although the Veteran has contended that he has colitis that is distinct from IBS, service connection for this disability is not warranted in the absence of proof of a current disability.

Therefore, the Board finds that the preponderance of the evidence is against the claim for service connection for colitis, and the appeal must therefore be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

ORDER

Service connection for dynamic toe contracture of the left foot is denied.

Service connection for dynamic toe contracture of the right foot is denied.

Service connection for a right thumb disability is denied.

Service connection for colitis is denied.

REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claims of service connection for right and left ankle disabilities.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Service treatment records show that the Veteran was treated for right and left ankle sprains. A VA examination in August 2009 found no current ankle disabilities. The Veteran contends that his ankles are weak and prone to twists and sprains. Evidence of record shows that the Veteran is an avid runner and runs marathons.

Recently obtained private medical records reflect complaints of "ankle/foot instability" and physical therapy notes consistently show reduced ankle dorsiflexion. The Board finds that another VA examination is needed to consider the recently obtained private medical records and to determine whether there is a current bilateral ankle disability that is related to service.

Ongoing relevant medical records should also be obtained. 38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. With any necessary releases, obtain relevant VA, private, or military post-service medical records of treatment or evaluation of an ankle disability, and associate them with the claims file.

2. After any additional medical records are obtained, arrange for a VA examination to obtain a medical nexus opinion as to the etiology of any current left or right ankle disability. The claims file must be made available to and reviewed by the examiner. 

Based on physical examination and a review of the record, the examiner should provide an opinion as to the etiology of any current ankle disability - including the likelihood (very likely, as likely as not, or unlikely) that this current disability had its onset in service, or within one year of the Veteran's discharge from service, or is otherwise related or attributable to his service. The examiner should consider the physical therapy findings of limited ankle dorsiflexion.

The examiner must discuss the medical rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file. 

The Veteran is advised that failure to report for this VA examination, without good cause, may have detrimental consequences on this pending claim. 38 C.F.R. § 3.655.

3. Then readjudicate these claims in light of all additional evidence. If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


